                                                                                ••'!l r' i'

                       UNITED STATES DISTRICT COURT
                                                                        U.S.CMSTftlCT t-TMh i
                                                                            5/,V;\MHAH OIV.
                       SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION                      2Ql!)nr;T-I flM|0:57

 UNITED STATES OF AMERICA
                                                                            ^OrUTsT. C-r GA.

         V.                                         CR419-100


 RASHAWN CORNELL FEREBEE




                        CONSENT ORDER OF FORFEITURE


      WHEREAS,on July 10, 2019, a federal grand jury sitting in the Southern District

of Georgia returned a three count Indictment against Defendant Rashawn Cornell

Ferebee (hereinafter, the "Defendant"), charging him with violating 21 U.S.C. § 841(a)(1)

(Count One- Possession with Intent to Distribute a Controlled Substance (Cocaine,

Cocaine base ("crack"), Methamphetamine, and Heroin), 18 U.S.C. § 924 (c)(Count Two-

Possession of a Firearm in Furtherance of a Drug Trafficking Crime), 18 U.S.C. §

922(g)(1)(Count Thi*ee - Possession of a Firearm by a Prohibited Person);

      WHEREAS, the Indictment sought forfeiture pursuant 18 U.S.C. § 924(d) and 28

U.S.C. § 2461(c), of any firearm and ammunition involved in the commission of the

charged offense;

      WHEREAS, on September 30, 2019, pursuant to a written plea agreement.

Defendant pled guilty to Count One and Count Three of the Indictment charging a

violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 922(g)(1);
